Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Sauer on 4/21/2022.

The application has been amended as follows: 
The language “wherein securing the first end of the cordage within the air conditioning system includes inserting the first end of the cordage through a sleeve, securing the first end of the cordage inside the sleeve, and securing the sleeve within the air conditioning system” was added to the end of claim 21.
Claim 23 was changed to read, “The method of claim 21, wherein the sleeve is copper.”
Reasons for Allowance
	Claims 6, 8-10 and 21-26 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to insert cordage into the inside of a condensate pipe of an air conditioning system wherein the cordage comprises a coating having a base layer of algaecide and a top layer of metallic powder as in claims 6 or 9 or to secure cordage within a condensate line of an air conditioning system where the cordage comprises an antimicrobial coating.
The most pertinent prior art (Kaiser et al., USPGPub 2015/0101358 by the same applicant) teaches that it is known to treat condensate pipes of air conditioning systems with coating meeting the limitations of the current claims.  However, the prior art fails to teach inserting cordage into condensate pipes wherein the cordage comprises and antifouling coating.  Further the insertion of cordage into condensate lines of air conditioners would commonly be considered an issue given that clogging of condensate line is a major issue associated with them.  The lack of applicability of this reference is further discussed in the written opinion of the international search authority dated 2/1/2022 for application PCT/US21/57704 which is a continuation of the current application. 
Another prior art (Conn, US2044772) teaches that it is known to coat cordage or rope with antifouling coatings.  However, the cordage is not inserted into a condensate line of an air conditioning system.
It is further noted that the written opinion referred to above further states that “the prior art of record, individually or in combination, does not teach or fairly suggest” the method of claim 21 in that international application which is substantially similar in scope to claim 21 of the current application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717